Title: From James Madison to Edmund Randolph, 30 December 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Decr. 30th. 1782
Your favor of the 13th. instant arrived a few minutes after I sealed my last. That of the 20th came duly to hand yesterday. The sensations excited in Mr. Jones and myself by the Repeal of the law in favor of the Impost were such as you anticipated. Previous to the receipt of your information a letter from Mr. Pendleton to me had suspended the progress of the Deputies of Rhode Island. Yours put an entire stop to the mission, untill the plan or some other can be extended to the case of Virga. The letter from the Govr. of the same date with your last, gives a hope that our representations may regain her support to the Impost, without further steps from Congress. Your doubt as to her power of revoking her accession, would I think have been better founded, if she had not been virtually absolved by the definitive rejection by Rho: Island; altho’ that rejection ought perhaps to have been previously authenticated to her. I beg you to be circumstancial on this subject especially as to the parties and motives which led to the repeal, and may oppose a reconsideration.
Mr. Jefferson arrived here on friday last, and is industriously arming himself for the field of negociation. The commission issued to Mr. Oswald impresses him with a hope that he may have nothing to do on his arrival but join in the celebrations of victory & peace. Congress however anxiously espouse the expediency of his hastening to his destination.
General McDougal, Col. Ogden & Col Brooks arrived yesterday on a mission from the army to Congress. The representations with which they are charged have not yet been handed in but I am told they breathe a proper spirit and are full of good sense. I presume they will furnish new topics in favor of the Impost which alone promises a chance of establishing that credit, by which alone the inadequacy of taxation can be supplied.
The French fleet and army sailed a few days ago from Boston for the West Indies A Storm happened soon after their departure from which it is feared they may have suffered.
The Ship South Carolina procured in Europe for the State after wch. she was called was taken by three British Ships & carried into N. Y. a few days ago. Besides the loss sustained by those interested immediately in her, her fitness for annoying our trade renders the capture a general misfortune.
The Instructions referred to in your last favor relative to a union of Councils with our ally and to confiscated property were not transmitted as you supposed. The first I imagine was intended to guard against any possibility of misconstruing a late incident.
I will comply with your desire as to the extract from Mr. Jefferson’s observations, as soon as possible, perhaps by the next post, but more [prob]ably by the succeeding one.
Mr. Ambler has not yet supplied me with answers to any of the queries. His apology is a satisfactory one, but I wish you to urge & assist his speedy compliance.
The Lawyers, some of them at least have I hear returned from Trenton, from which it is inferred that it only remains for the Court to frame & promulge its decree. My next will probably transmit the tenor of it. You have not I hope forgot your promise of the case agitated so much in Virga. Mr. Pendleton’s state of it has been recd. by Mr. Jones and has increased my curiosity to see yours.
